DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Following response to arguments is based on Applicant’s arguments filed on 16 December 2021.

Regarding Previous Claim Objections
Previous objection to claim 10 has been withdrawn in view of the amendment to the objected claim.

Regarding Previous Rejection Under 35 USC § 101
Previous rejection of claims 9-15 has been withdrawn in view of the amendment to the rejected claims.

Regarding Previous Rejection Under 35 USC § 112
Previous rejection of claims 1-8 and 10-18 has been partially withdrawn in view of the amendment to the rejected claims. Please, refer to the Rejection Under 35 USC § 112 section for further details.

Regarding Previous Rejection Under 35 USC § 103
Pages 8-10] with respect to rejection of claim 1 have been fully considered and, for the purpose of the examination, are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art reference(s).

Regarding claim 1, the Examiner respectfully submits that, despite claim 1 was amended, this claim 1 is generally and broadly reciting limitations that not necessarily reflect what Applicants intend to patent. Instant application is directed to the determination of peritonitis on patients, but claim 1, using a broadest reasonable interpretation, is only taking a picture of a protected-from-light hose. Most of the claim 1 is reciting “optional” limitations which are unclear whether they are part of the claim or not. Similar concern is raised for the incorporated limitation about “scattered light measurement” which is basically indicating, as a person having ordinary skills in the art would recognize, that a smartphone auto-adjusts the camera according to the environment so that the taken-picture is not altered for vision/analysis. Finally, the claim is not showing how the peritonitis is being determined.
Hence, claim 1 does not present limitations with patentable weight, and no over-reading of the limitations should be performed.

Hence, on page 8, Applicants argue that Consentino fails to teach, “taking a photo of a hose for conducting a drainage solution”.
Newly incorporated reference Meron teaches a system [Fig. 1] where a photo is taken to hose 138 by camera 161. Hose 139 is a hose for conducting drainage solutions 

Also, on page 9, Applicants argue that Consentino fails to teach “using principle of scattered light”.
Newly incorporated reference Kleekajai teaches a system [Fig. 3A] where pictures are taken under scattered light principles of having total pixels of a camera in consideration for a proper picture [Paragraphs 44-48].

Also, on page 10, Applicants argue that Consentino fails to teach, “a region of the hose photographed by the smartphone is protected from light or is shaded”.
Newly incorporated reference Reichel teaches a fluid-conducting system where a hose is protected from light [Paragraph 82].

Therefore, in view of the above reasons, the Examiner maintains the rejections.

Claim Status
Claims 1, 3-18 have been amended. Claim 2 has been canceled. Thus, claims 1-4, 7-16, 18-23 are presented for examination.

Claim Rejections - 35 USC § 112 – Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1, 3-8 and 10-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

For claim 1:
In line 2, “the steps” lacks of antecedent basis.
In lines 4 and 6, the phrase "optionally" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
In line 8, it is unclear whether “taking of a photo” is different from line 3.

For claim 16:
In line 1, it is unclear whether this claim is an independent or a dependent claim.
In line 1, it is unclear whether this claim is an apparatus or method claim.
In line 4, it is unclear whether it should be “detecting the symptoms of peritonitis”.
In line 5, “the steps” lacks of antecedent basis.
In line 6, it is unclear whether “of a smartphone” is different from the smartphone in line 1.

For claim 17:
In line 1, it is unclear whether this claim is an independent or a dependent claim.

For claims 3-8 and 17-18:
These claims are also rejected as they depend a rejected claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-8 are rejected under 35 U.S.C. 103 as being unpatentable over Consentino et al. (US Patent Application Publication No. 2013/0131574) in view of Meron et al. (US Patent Application Publication No. 2019/0216859) and further in view of Reichel et al. (US Patent Application Publication No. 2018/0142828) and Kleekajai et al. (US Patent Application Publication No. 2015/0264241).

Regarding claim 1, Consentino teaches a method of detecting symptoms of peritonitis in a patient (Figs. 1-3), wherein the method comprises the steps of:
taking a photo of a [hose for conducting a drainage] solution using a smartphone [having a camera and an input zone and optionally] inputting at least one query parameter by the patient through the input zone of the smartphone (patient is asked to take a picture of solution for detecting abnormalities in the solutions [Paragraphs 34, 62-64]); and,
evaluating the photo and optionally the at least one query parameter (based on the photo, it is determined abnormalities in the patient’s health [Paragraphs 34, 62-64]).
Although not explicitly mentioned about drainage [solution], Consentino further discloses that the photograph is taking on the dialysis treatment [Paragraphs 34, 62-64].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to recognize that said dialysis treatment is related to the drainage solution (as taught by Consentino) for the purpose of detecting alterations in the solution analysis.
However, Consentino does not explicitly mention:
a) taking a photo of a hose [for conducting a drainage solution];
b) a region of the hose photographed by the smartphone is protected from light or is shaded; and
c) wherein the taking of a photo is carried out using a principle of scattered light measurement in that a brightness value is calculated averaged over a total or partial pixel range of the smartphone camera.
Meron teaches, in a similar field of endeavor of medical systems, the following:
a) taking a photo of a hose [for conducting a drainage solution] (Meron teaches a system [Fig. 1] where a photo is taken to hose 138 by camera 161. Hose 139 is a hose for conducting drainage solutions [Paragraph 26]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the medical system (as taught by Consentino) by taking a photo of a hose (as taught by Meron) for the purpose 
But, the combination of Consentino and Meron does not explicitly mention:
b) a region of the hose photographed by the smartphone is protected from light or is shaded; and
c) wherein the taking of a photo is carried out using a principle of scattered light measurement in that a brightness value is calculated averaged over a total or partial pixel range of the smartphone camera.
Reichel teaches, in a similar field of endeavor of medical systems, the following:
b) a region of the hose photographed by the smartphone is protected from light or is shaded (Reichel teaches a fluid-conducting system where a hose is protected from light [Paragraph 82]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the medical system (as taught by Consentino) by taking a photo of a hose (as taught by Meron) by protecting a hose from light (as taught by Reichel) for the purpose of having advantageous properties of the system (Reichel – Paragraph 10).
But, the combination of Consentino, Meron, and Reichel does not explicitly mention:
c) wherein the taking of a photo is carried out using a principle of scattered light measurement in that a brightness value is calculated averaged over a total or partial pixel range of the smartphone camera.
Kleekajai teaches, in a similar field of endeavor of medical systems, the following:
c) wherein the taking of a photo is carried out using a principle of scattered light measurement in that a brightness value is calculated averaged over a total or partial pixel range of the smartphone camera (Kleekajai teaches a system [Fig. 3A] where pictures are taken under scattered light principles of having total pixels of a camera in consideration for a proper picture [Paragraphs 44-48]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the medical system (as taught by Consentino) by taking a photo of a hose (as taught by Meron) by protecting a hose from light (as taught by Reichel) by taking a photo using a principle of scattered light (as taught by Kleekajai) for the purpose of measuring ambient light conditions (Kleekajai – Paragraph 5).

Regarding claim 3, Consentino further teaches the method in accordance with claim 1, characterized in that the calculated brightness value is correlated with a reference value or threshold value measured at the hose is filled with a peritoneal dialysis solution supplied to the patient (thresholds are established for the consideration of the abnormal parameters on the solution; thus a person having ordinary skills in the art would recognize that said thresholds are applied to the color of the photos [Paragraph 43]).

Regarding claim 4, Consentino further teaches the method in accordance with claim 1 characterized in that the scattered light measurement takes place in reflection (since the color of the dialysate effluent and a cloudiness level of the 

Regarding claim 5, Consentino further teaches the method in accordance with claim 1, characterized in that an image recognition of the photos is carried out (photos from patient’s zone are analyzed [Paragraphs 34, 62-64]).

Regarding claim 6, Consentino further teaches the method in accordance with claim 1 characterized in that the hose is a bag of a peritoneal dialysis machine (patient is asked to take a picture of solution for detecting abnormalities in the solutions, thus a person having ordinary skills in the art that said picture is on the hose or bag [Paragraphs 34, 62-64]).

Regarding claim 7, Consentino further teaches the method in accordance with claim 6, characterized in that at least one marking is used at the hose for evaluation of the photograph of the drainage solution (levels on the parameters are considered, thus a marking is used [Paragraph 26]).

Regarding claim 8, Consentino further teaches the method in accordance with claim 1, characterized in that two regions of the hose are evaluated by of photographs, with one region corresponding to an inflow and one region corresponding to an outflow of a peritoneal dialysis machine (since the photograph is taking on the dialysis treatment, a person having ordinary skills in the art would .

Claims 9, 11, 12, 14, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Consentino et al. (US Patent Application Publication No. 2013/0131574).

Regarding claim 9, Consentino teaches a non-transitory computer readable storage medium for a smartphone having a photo camera and an input zone (Figs. 1-3), for recognizing symptoms of peritonitis, wherein the medium carries a program that evaluates at least one photograph of a [drainage] solution taken by the smartphone and optionally evaluates query parameters input by a patient via the input zone (patient is asked to take a picture of solution for detecting abnormalities in the solutions [Paragraphs 34, 62-64]. Additionally, based on the photo, it is determined abnormalities in the patient’s health [Paragraphs 34, 62-64]).
Although not explicitly mentioned about drainage [solution], Consentino further discloses that the photograph is taking on the dialysis treatment [Paragraphs 34, 62-64].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to recognize that said dialysis treatment is related to the drainage solution (as taught by Consentino) for the purpose of detecting alterations in the solution analysis.

Regarding claim 11, Consentino further teaches the non-transitory computer readable storage medium in accordance with claim 9, characterized in that the scattered light measurement takes place in reflection (since the color of the dialysate effluent and a cloudiness level of the dialysate effluent are considered for the analysis on the photos, these parameters are being retrieved from the photos and thus from reflection [Paragraph 62]).

Regarding claim 12, Consentino further teaches the non-transitory computer readable storage medium in accordance with claim 9, characterized in that the program carries out an image recognition of the at least one photograph (photos from patient’s zone are analyzed [Paragraphs 34, 62-64]).

Regarding claim 14, Consentino further teaches the non-transitory computer readable storage medium at least in accordance with claim 13, characterized in that at least one marking is provided at the hose for the evaluation of the photograph of the drainage solution (levels on the parameters are considered, thus a marking is used [Paragraph 26]).

Regarding claim 16, this claim is rejected as applied to claim 1.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Consentino et al. (US Patent Application Publication No. 2013/0131574) in view of Kleekajai et al. (US Patent Application Publication No. 2015/0264241).

Regarding claim 10, Consentino teaches all the limitations recited in claim 9.
to carry out a taking of a photograph in accordance with a principle of a scattered light measurement in that the program calculates a brightness value and/or a color value averaged over a total or partial pixel range of the camera.
Kleekajai teaches, in a similar field of endeavor of medical systems, the following:
to carry out taking of a photograph in accordance with a principle of a scattered light measurement in that-it the program calculates a brightness value and/or a color value averaged over a total or partial pixel range of the camera (Kleekajai teaches a system [Fig. 3A] where pictures are taken under scattered light principles of having total pixels of a camera in consideration for a proper picture [Paragraphs 44-48]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the medical system (as taught by Consentino) by taking a photo using a principle of scattered light (as taught by Kleekajai) for the purpose of measuring ambient light conditions (Kleekajai – Paragraph 5).

Claims 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Consentino et al. (US Patent Application Publication No. 2013/0131574) in view of Meron et al. (US Patent Application Publication No. 2019/0216859).

Regarding claim 13, Consentino teaches all the limitations recited in claim 9.
characterized in that the at least one photograph is a photo of the drainage solution within a hose of a peritoneal dialysis machine.
Meron teaches, in a similar field of endeavor of medical systems, the following:
characterized in that the at least one photograph is a photo of the drainage solution within a hose of a peritoneal dialysis machine (Meron teaches a system [Fig. 1] where a photo is taken to hose 138 by camera 161. Hose 139 is a hose for conducting drainage solutions [Paragraph 26]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the medical system (as taught by Consentino) by taking a photo of a hose (as taught by Meron) for the purpose of deriving internal organs’ characteristics (Meron – Paragraph 6).

Regarding claim 15, Consentino further teaches the non-transitory computer readable storage medium in accordance with claim 13, characterized in that two regions of the hose are evaluated by two of the at least one photograph, with one region corresponding to an inflow and one region corresponding to an outflow of a peritoneal dialysis machine (since the photograph is taking on the dialysis treatment, a person having ordinary skills in the art would recognize that the pictures are taken on the ends of a tube [Paragraphs 34, 62-64]).

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Consentino et al. (US Patent Application Publication No. 2013/0131574) in view of Brandenburg et al. (US Patent Application Publication No. 2009/0036175).

Regarding claim 17, Consentino teaches all the limitations recited in claim 16.
However, Consentino does not explicitly mention a holding apparatus for a smartphone, in particular for a smartphone in accordance with claim 16, having a holding region for holding the smartphone, a hose holding region for holding a hose and a window which is configured to enable the photographing of a hose held in the hose holding region by means the smartphone held by the holding region.
Brandenburg teaches, in a similar field of endeavor of mobile phone systems, the following:
holding apparatus for a smartphone, in particular for a smartphone in accordance with claim 16, having a holding region for holding the smartphone, a hose holding region for holding a hose and a window which is configured to enable the photographing of a hose held in the hose holding region by means the smartphone held by the holding region (as shown in Figs. 6-8, illustrated assemble holds a cellphone which also allows eventual pictures to be taken through the assemble, where holder 46 would hold a hose when disposed [Paragraph 37]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the mobile phone system (as taught by Consentino) by developing a holder (as taught by Brandenburg) for the purpose of holding a mobile phone and a hose for practicality (Brandenburg – Paragraph 5).

Regarding claim 18, Brandenburg further teaches a holding apparatus in accordance with claim 17, characterized in that a lightproof hose cover is provided which can be coupled to the holding apparatus such that a region photographed by means of the smartphone is shaded (by placing a hose on the holder 46, a shade is then projected).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FABRICIO R MURILLO GARCIA whose telephone number is (571)270-5708. The examiner can normally be reached 9-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on 5712723044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

February 12, 2022
/FABRICIO R MURILLO GARCIA/Primary Examiner, Art Unit 2633